Opinion by
Judge FURMAN.
11 S.S. and L.H. appeal from an order adjudicating their child, M.S., dependent and neglected and from an order which did not terminate their parental rights, but only found that no appropriate treatment plan could be devised for them. We dismiss the appeal for lack of a final order.
T2 "An order decreeing a child to be neglected or dependent shall be a final and appealable order after the entry of the disposition pursuant to section 19-8-508." § 19-1-109(2)(c), C.R.S.2012 (emphasis added); see also C.A.R. 3.4(a).
1 3 When the proposed disposition is termination of the parent-child legal relationship, the termination hearing serves as the dispo-sitional hearing. § 19-3-508(1), C.R.S.2012; see § 19-3-508(8) (court may enter a disposi-tional decree terminating parental rights).
T4 Because the termination hearing has not been held, the disposition has not entered, and the matter is not ripe for review.
T5 Accordingly, the appeal is dismissed without prejudice.
Judge HAWTHORNE and Judge ROMAN concur.